         Case 3:19-cv-01743-SI       Document 117       Filed 12/26/19     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JOHN DOE #1; et al.,                               Case No. 3:19-cv-1743-SI

                Plaintiffs,                         ORDER SETTING AMENDED CASE
                                                    MANAGEMENT SCHEDULE
        v.

 DONALD TRUMP, et al.,

                Defendants.

Michael H. Simon, District Judge.

       After reviewing the parties’ Proposed Case Management Schedule (ECF 116), the Court

sets the following Case Management Schedule:

       1.      Defendants will lodge the full Certified Administrative Record, in accordance

with the Court’s Order of November 15, 2019 (ECF 83) by January 10, 2020.

       2.      Defendants will provide Plaintiffs with a privilege log by January 10, 2020. (The

Court understands that the parties have not yet agreed on whether the privilege log must contain

documents withheld under the deliberative process privilege.)

       3.      Plaintiffs may file any motions to compel or to supplement the Certified

Administrative Record within 14 days of receiving the Certified Administrative Record.




PAGE 1 – ORDER SETTING AMENDED CASE MANAGEMENT SCHEDULE
         Case 3:19-cv-01743-SI        Document 117        Filed 12/26/19      Page 2 of 2




       4.      Defendants may serve interrogatories related to class certification issues on the

Named Plaintiffs identified in the First Amended Complaint (ECF 100), which the Court hereby

allows, not later than January 10, 2020.

       5.      Defendants’ shall respond to the First Amended Complaint (ECF 100) not later

than January 30, 2020.

       6.      Plaintiffs shall respond to Defendants’ interrogatories related to class certification

issues not later than February 10, 2020.

       7.      Defendants may file any supplemental memorandum (or sur-reply) in opposition

to Plaintiffs’ Motion to Certify the Class (ECF 44) not later than February 24, 2020.

       8.      Plaintiffs may file any supplemental memorandum (or sur-sur-reply) in support of

Plaintiffs’ Motion to Certify the Class (ECF 44) not later than March 9, 2020.

       9.      The Court will take Plaintiff’s Motion to Certify the Class (ECF 44) under

advisement as of March 9, 2020.

       10.     The current Discovery and Pretrial Scheduling Order (ECF 5) is vacated. The

Court will invite the parties to propose any additional case management deadlines after the Court

rules on Plaintiffs’ Motion to Certify the Class (ECF 44).

       The Amended Case Management Schedule is established as stated in this Order.

       IT IS SO ORDERED.

       DATED this 26th day of December, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER SETTING AMENDED CASE MANAGEMENT SCHEDULE
